ORDER
PER CURIAM.
The State of Missouri (State) appeals the motion court’s judgment to the extent it grants Anthony Payne’s (Movant) Rule 29.15 motion following an evidentiary hearing. Movant cross-appeals the judgment to the extent it denies portions of his motion. The two appeals were consolidated.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).